Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.      Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/072056 Lower et al.

Regarding claim 19:


Lower, paragraph [0072] discloses adding diisodecyl phthalate to the composition of Reference Example 3.  See Table 1 of Lower, page 33, Examples 11 (comp) and 12 (comp) mix the polymer of Reference Example 3 with the diisodecylphthalate, i.e. DIDP.  The mixtures are held at 50⁰C for 16 hours according to Lower, paragraph [0072].  It is clear from the instant specification, page 25, lines 26-32 and page 30, lines 20-29 that adding the chelating agent at the temperatures of Lower is expected to give the “(U) at least one product of reaction of catalyst (B) and chelating agent (C)” of the instant claim 19.  The addition of the diisodecylphthalate to the compositions of Lower’s Table 1 of Lower, page 33, Examples 11 (comp) and 12 (comp) therefore necessarily and inherently gives reaction of the diisodecyl phthalate and dibutyltin dilaurate that was in the polymer to catalyze the poly(propylene glycol) and the isocyanate functional trimethoxysilane reaction.  See MPEP 2112.  This step of Lower therefore falls within the scope of the “(U) at least one product of reaction of catalyst (B) and chelating agent (C)” of the instant claim 19.  The diisodecyl phthalate is encompassed by the chelating agent (C) of the instant claim 19 according to the instant specification recitation of “carboxylates” at page 24, lines 5-8, particularly noting the “carboxylate groups”.  While it is noted that the carboxylate salts described at page 24 of the instant specification are preferred, “carboxylates” of the broad recitation encompasses esters of carboxylic acid and alcohol also.  Preferred mode does not negate the broad recitation of the instant specification.  These examples of Lower fall within the 

4.       Claims 11-18 and 20-21 are allowable over the prior art considered.
       The prior art considered does not disclose the instantly claimed inventions and does not provide proper rationale to modify the prior art teachings into the instantly claimed inventions of the instant claims 11-18 and 20-21.
      EP 2636692 Tanaka et al. and WO 2011/072056 Lower et al. are representative of the closest prior art seen by the examiner.  Tanaka does not require the instantly claimed organyloxysilyl termination.  In any event, Tanaka does describe combining metal catalysts with compounds falling within the scope of the instantly claimed chelating agents.  Tanaka, paragraph [0037] discloses their inventions as giving the ability to store the composition for a certain time period without having the isocyanate compound cure or having a precipitate.  Tanaka does not describe their catalyst/carboxylate combination as giving the lack of discoloring at higher temperatures as shown in the examples of the instant application.  This could not be construed from Tanaka in any event because Tanaka is not directed to silane terminated polymers of the instant claims.
     Lower provides no basis to modify the disclosure cited in the rejection above to give the instantly claimed inventions.  Lower gives no reason to expect the lack of discoloring at higher temperatures as shown in the examples of the instant application if such a modification were to be made of Lower’s examples.

Response to Applicant’s Arguments



        In their response of 11/15/21:
        The applicant argues “Lower is directed to alkoxysilyl-terminated polymer compositions also containing an alkoxysilane crosslinker and a transesterification catalyst. Lower’s compositions do not include any chelating agent within the scope of the claims. Claim 11 has been amended to recite that the “carboxylates” include only alkaline earth metal and alkali metal carboxylate salts. Such salts are described in the specification on page 24. To lower catalyst activity, Lower teaches the addition of glycols or alcohols such as methanol or catechol. There is no evidence that the plasticizers used by Lower have any deactivating effect, and Applicant’s claims no longer claim such compounds. The term “carboxylate” was always intended to apply to salts of carboxylic acids, and not esters of carboxylic acids. Withdrawal of the rejection of the claims for lack of novelty over Holder is respectfully solicited.”  The applicant does not address the rejection of the instant claim 19 specifically.  The above arguments “There is no evidence that the plasticizers used by Lower have any deactivating effect, and Applicant’s claims no longer claim such compounds. The term “carboxylate” was always intended to apply to salts of carboxylic acids, and not esters of carboxylic acids.” are the only arguments above which apply to the rejection of claim 19 in the rejection paragraph 3 above.  The examiner notes that US Pat. No. 3562182 Hsieh et al., column 4, lines 46-57, particularly noting the ester group of line 56, describes ester groups as being able to form a coordinate bond with aluminum.  It is therefore expected that ester groups can also form coordinate bonds with other metals used as catalysts.  The ability to form such coordinate bonds necessitates that compounds with two or more of the 

     The applicant’s arguments in this regard have been fully considered but are not persuasive for the reasons stated above, the reasons stated in the above rejection, and for the full teachings of the cited prior art and Hsieh et al. noted above.  This rejection is therefore maintained.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762